                      Case 1:20-cv-00790-ALC-SLC Document 58 Filed 08/31/21 Page 1 of 3




           August 31, 2021
           Page 1


           P h o n e : ( 2 15 ) 56 9 - 56 1 9

           E m a i l : p e cs e n ye @ b la n k ro m e .c o m




                                                                       August 31, 2021

           VIA ECF
           The Honorable Sarah L. Cave
           United States District Court for the Southern District of New York
           Daniel Patrick Moynihan Courthouse
           500 Pearl Street, Room 1670
           New York, NY 10007

                       Re:          ORT America, Inc. et al. v. U.S. ORT Operations, Inc., et al., Civil Action
                                    No. 1:20-cv-00790-ALC-SLC, Request for Pre-Motion Conference and/or
                                    Permission to File a Motion to Strike

           Dear Magistrate Judge Cave:

           This firm represents Defendants/Counter Claimants U.S. ORT Operations, Inc., Bramson ORT
           College, and Los Angeles ORT Technical Institute (“Defendants”) in the above-captioned action,
           and writes pursuant to Local Civil Rule 37.2 and Your Honor’s Individual Rules to request a pre-
           motion conference and/or leave to file a motion to strike the late production of documents
           Plaintiffs/Counter Defendants ORT America, Inc. and Women’s American ORT Foundation
           (“Plaintiffs”) served on August 20, 2021, more than four months after the close of fact discovery
           in this case.

           Fact discovery in this case occurred for six months, spanning from October 2020 to April 2021.
           At the beginning of the discovery period, on October 13, 2020, Defendants served its First Set of
           Requests for Production of Documents. Relevant here, Defendants’ Requests for Production Nos.
           3, 5, 6, and 21 asked for:
               x Request No. 3: All documents and communications concerning Plaintiffs’ knowledge or
                    awareness of Defendants’ ORT Marks, or any other ORT Marks.
               x Request No. 5: All documents and communications concerning any contracts or
                    agreements concerning the ‘494 Registration, including but not limited to any transfer or
                    assignment of the ‘494 Registration.
               x Request No. 6: All documents and communications showing the goods and services offered
                    under the ‘494 Registration, including the year(s) that such goods and services were
                    offered.
               x Request No. 21: All documents other than those previously identified in response to the
                    foregoing Requests upon which Plaintiffs may rely in connection with this litigation.




\
160032.00101/126707343v.1
                  Case 1:20-cv-00790-ALC-SLC Document 58 Filed 08/31/21 Page 2 of 3




           August 31, 2021
           Page 2



           Plaintiffs made initial productions of documents in response to Defendants’ First Set of Requests
           for Production, but Defendants remained concerned that Plaintiffs were not fully forthcoming in
           their discovery responses, were hiding the ball when choosing what documentation to produce,
           and generally were not abiding by their discovery obligations. Therefore, over the course of the
           discovery period, Defendants served no less than five deficiency letters on Plaintiffs, repeatedly
           asking for relevant documentation. Despite making multiple requests for such documentation,
           Plaintiffs continuously failed to produce additional documents and represented in many instances
           that no further documentation could be found. The deadline for all fact discovery subsequently
           closed on April 15, 2021. Pursuant to the Court’s endorsed order dated July 16, 2021 (Dkt. 56),
           Plaintiffs were permitted to take the deposition of Debbie Bernick on August 11, 2021, but this
           Order did not otherwise affect the fact discovery deadline. See Dkt. 56 (“The discovery close date
           set by Your Honor’s Discovery Scheduling Order was April 15, 2021….We are not requesting the
           adjournment of any dates scheduled in this action.”).

           Then, on August 20, 2021, more than four months after the close of fact discovery, Plaintiffs
           produced additional documentation. That documentation was responsive to Defendants’ Requests
           for Production Nos. 3, 5, 6, and 21 mentioned above. Plaintiffs had an obligation under Federal
           Rules of Civil Procedure 26(a) and 26(e) not only to produce responsive documentation, but also
           to supplement that production with anything it sought to use to support a motion or at trial during
           the fact discovery period, not afterwards. By failing to timely produce these documents,
           Plaintiffs prevented Defendants from confronting witnesses with these documents in depositions,
           or from seeking additional depositions based on the information that is contained therein.

           Defendants objected to the late production of documents, and requested that Plaintiffs withdraw
           the production. A copy of Defendants’ initial letter is attached as Exhibit A. The parties met and
           conferred via a telephonic conference held on Thursday, August 26, 2021 (from 11:00 a.m. to
           approximately 11:20 a.m.), but were unable to come to a resolution. The telephonic conference
           was attended by Gregg Adam Paradise and Kendall K. Gurule on behalf of Plaintiffs, and Timothy
           D. Pecsenye and Jillian M. Taylor on behalf of Defendants. During the conference, counsel for
           Plaintiffs maintained the position that the late production of documents was appropriate because
           the documents were either: (i) not responsive to any discovery requests; or (ii) in the possession
           of Defendants. Defendants explained that: (i) the documents were not in Defendants’ possession,
           custody, or control; (ii) that Defendants conducted a thorough search for relevant documentation
           and did not find these documents; and (iii) that the documents were responsive to Defendants’
           discovery requests. Plaintiffs maintained their position, and Defendants expressed that the parties
           were at an impasse. Defendants also served a follow up letter identifying for Plaintiffs the
           discovery requests that called for the late-produced documents. A copy of Defendants’ follow up
           letter is attached as Exhibit B.




\
160032.00101/126707343v.1
                  Case 1:20-cv-00790-ALC-SLC Document 58 Filed 08/31/21 Page 3 of 3




           August 31, 2021
           Page 3


           Plaintiffs’ late production of documents should be withdrawn. Plaintiffs violated Federal Rules of
           Civil Procedure 26(a) and 26(e) by failing to produce these documents during the discovery period.
           Making matters worse, Plaintiffs made clear during the telephonic conference that they intend to
           use the documents to support their contentions at summary judgment, yet this is precisely the sort
           of improper discovery conduct that courts seek to prevent. See, e.g., Underpinning & Foundation
           Skanska, Inc. v. Travelers Casualty & Surety Co. of America, 726 F. Supp. 2d 339, 349 (S.D.N.Y.
           2010) (excluding documents not produced during discovery because “[d]iscovery is now
           closed…and Plaintiff did not have an opportunity to depose Mr. van Leeuwen about these
           documents.”). Moreover, Defendants would be prejudiced by the introduction of these documents
           because they have been deprived of the opportunity to confront witnesses at depositions, or depose
           additional witnesses, based on the information in the late production. This is particularly
           concerning where, as here, dispositive motions for summary judgment are due in one month –
           September 30, 2021.

           Accordingly, Defendants respectfully request that the Court hold a telephonic conference
           concerning Plaintiffs’ discovery failures, permit Defendants to file a motion to strike Plaintiffs’
           late production of documents, or alternatively, permit Defendants to depose additional witness(es)
           as need be at Plaintiffs’ expense. It should be noted that if the Court were to allow additional
           depositions, this may affect the current summary judgment schedule referenced above. We are
           available for a telephonic conference at the Court’s convenience, if needed, and thank the Court
           for its consideration of this matter.
                                                                Respectfully yours,

                                                                /s/ Timothy D. Pecsenye
                                                                Timothy D. Pecsenye (pro hac vice)
                                                                Craig M. Flanders
                                                                1271 Avenue of the Americas
                                                                New York, NY 10020
                                                                (212) 885-5204
                                                                pecsenye@blankrome.com
                                                                cflanders@blankrome.com

                                                                Counsel for Defendants/Counter Claimants

     Defendants'
          cc: Greggletter-motion
                      Adam Paradisefor a discovery conference (the "Letter-Motion" (ECF No. 57)) is GRANTED.
     A telephone
          Charles conference    is scheduled for Tuesday, September 14, 2021 at 10:00 am on the Court's
                    Patrick Kennedy
     conference
          Lerner,line.  TheLittenberg,
                   David,    parties areKrumholz
                                          directed to
                                                    & call: (866)LLP
                                                      Mentlik,    390-1828; access code: 380-9799, at the
     scheduled  time. PerDrive
          20 Commerce       the Court's Individual Practices, any response to the Letter-Motion shall be filed
     by September
          Cranford,3, NJ2021.
                          07016
          gparadise@ldlkm.com
     The Clerk of Court is respectfully directed to close ECF No. 57.
          ckennedy@ldlkm.com

     SO ORDERED 8/31/2021


\
160032.00101/126707343v.1
